Pennsylvania Middle District Version 6.1                       https://pamd-ecf.sso.dcn/cgi-bin/DktRpt.pl?998247383375437-L_1_0-1


                                                                                                             CLOSED

                                      United States District Court
                              Middle District of Pennsylvania (Harrisburg)
                    CRIMINAL DOCKET FOR CASE #: 1:20-mj-00074-SES All Defendants
                                           Internal Use Only


         Case title: USA v. Holmes                                     Date Filed: 12/18/2020
         Other court case number: CCB-16-0235 District of Maryland


         Assigned to: Magistrate Judge Susan E.
         Schwab

         Defendant (1)
         Donte Holmes                                   represented by Thomas A. Thornton
                                                                       Federal Public Defender
                                                                       100 Chestnut St
                                                                       Suite 306
                                                                       Harrisburg, PA 17101
                                                                       717-782-2237
                                                                       Email: thomas_thornton@fd.org
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED
                                                                       Designation: Public Defender or
                                                                       Community Defender Appointment

         Pending Counts                                                 Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                              Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                     Disposition
         18:3583.F - Supervised Release Violation
         Petition




1 of 3                                                                                                       12/28/2020, 9:45 AM
Pennsylvania Middle District Version 6.1                                 https://pamd-ecf.sso.dcn/cgi-bin/DktRpt.pl?998247383375437-L_1_0-1



         Plaintiff
         USA                                                     represented by John C Baer
                                                                                United States Attorney's Office
                                                                                228 Walnut Street
                                                                                Suite 220
                                                                                Harrisburg, PA 17101
                                                                                717-221-4482
                                                                                Email: john.c.baer@usdoj.gov
                                                                                LEAD ATTORNEY
                                                                                ATTORNEY TO BE NOTICED
                                                                                Designation: Assistant US Attorney


          Date Filed             #         Docket Text
          12/15/2020                 1 PETITION FOR REVOCATION OF SUPERVISED RELEASE & WARRANT as
                                       to Donte Holmes (1). (ki) (Entered: 12/18/2020)
          12/15/2020                 2 (Court only) Minute Entry from proceedings held before Magistrate Judge Susan
                                       E. Schwab:IA in Rule 40 Hearing as to deft Donte Holmes post-arrest SR rev
                                       petition Dist of MD on 12/15/2020. Deft present w/ standby cnsl AFPD Thornton.
                                       Ct advises deft of his right to cnsl. Deft submits financial affidavit & requests appt
                                       of cnsl. Ct approves affidavit & appts AFPD Thornton. Deft cnsl says deft will
                                       waive ID hearing. Deft confirms receipt & review of petition, waives formal
                                       reading. AUSA reviews allegations in petition w/ potential penalties. Deft
                                       understands all. Ct advises deft of his rights. Deft waives ID hrg. Ct notes next
                                       appearance will be IA in Dist of MD b. MJ DiGirolamo on 12/21/20 @ 9:30 a.m.
                                       (virtual) Baltimore, MD. Deft cnsl request release. Govt seeks detn. Deft cnsl
                                       requests detn hearing re: 3rd PC. Ct will set for 12/16/20 time TBD. Deft
                                       remanded to custody of USM for contd detn pending detn hearing. Total Time in
                                       Court [:17] (ki) (Entered: 12/18/2020)
          12/15/2020                 3 CJA 23 - FINANCIAL AFFIDAVIT by Donte Holmes, approved. (ki) (Entered:
                                       12/18/2020)
          12/15/2020                 4 ORDER APPOINTING FEDERAL PUBLIC DEFENDER - Thomas A.
                                       Thornton, AFPD, appt'd for Donte Holmes. Signed by Magistrate Judge Susan E.
                                       Schwab on 12/15/20. (ki) (Entered: 12/18/2020)
          12/15/2020                 5 WAIVER of Rule 32.1 Hearing as to deft Donte Holmes. (ki) (Entered:
                                       12/18/2020)
          12/16/2020                 6 (Court only) Minute Entry from WEBEX VIDEOCONFERENCE proceedings
                                       held before Magistrate Judge Susan E. Schwab As to deft Donte Holmes on
                                       12/16/2020. Deft & cnsl present via VC. Deft requests release to 3rd PC. Proposed
                                       3rd PC testifies (sworn). Deft supp'ng argument, AUSA opp'ng argument. Ct notes
                                       change to Dist of MD appearance to 1/4/21 @ 9:30 am before MJ Coulson,
                                       Baltimore, MD (virtual appearance). Deft requests earlier IA date in MD. Ct will
                                       ask. Ct orders deft detained pending IA in MD. Deft cont'd in USM custody
                                       pending same. Total Time in Court [:36] (ki) (Entered: 12/18/2020)




2 of 3                                                                                                                 12/28/2020, 9:45 AM
Pennsylvania Middle District Version 6.1                                 https://pamd-ecf.sso.dcn/cgi-bin/DktRpt.pl?998247383375437-L_1_0-1



          12/16/2020                 7 COMMITMENT TO ANOTHER DISTRICT as to deft Donte Holmes. Defendant
                                       committed to District of District of Maryland. Signed by Magistrate Judge Susan
                                       E. Schwab on 12/16/20. (ki) (Entered: 12/18/2020)
          12/28/2020                       (Court only) ***Case Terminated as to Donte Holmes (ki) (Entered: 12/28/2020)




3 of 3                                                                                                                 12/28/2020, 9:45 AM
